Citation Nr: 0709794	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and D.J.
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on January 10, 2007, by means of video 
conferencing equipment with the appellant in Wichita, Kansas, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not entitled to compensation for permanent 
and total service-connected disability due to the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. 

3.  The veteran is not entitled to compensation for permanent 
and total service-connected disability due to blindness in 
both eyes, having only light perception, plus the loss or 
loss of use of one lower extremity.

4.  The veteran is not entitled to compensation for permanent 
and total service-connected disability due to the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.
 
5.  The veteran is not entitled to compensation for permanent 
and total service-connected disability due to the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.
  
6.   The veteran does not have service-connected vision of 
5/200 or less in both eyes; or the loss, or permanent loss of 
use, of both hands. 

7.  The veteran's service-connected disabilities do not 
result in loss or permanent loss of use of one or both feet, 
loss or permanent loss of use of one or both hands, or 
ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met. 38 U.S.C.A. § 2101 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.809 (2006).

2.  The criteria for assistance in acquiring a special home 
adaptation grant have not been met. 38 U.S.C.A. § 2101 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.809a (2006).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met. 38 U.S.C.A. §§ 
3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board does acknowledge that the RO did not provide the 
veteran with notice of the information or evidence needed to 
substantiate his claims prior to the initial rating decision 
in April 2004, which denied the benefits sought on appeal.  
Nevertheless, the RO did send the veteran a letter in 
December 2004, which did meet the notification requirements.  
Thus, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim was readjudicated in a statement of the case (SOC) and 
a supplemental statement of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims.   Specifically, the 
December 2004 letter indicated that to support his claim for 
specially adapted housing or special home adaptation ,the 
evidence must show that his service-connected disabilities 
result in: the loss or permanent loss of use of both lower 
extremities that requires the use of braces, crutches, canes, 
or a wheelchair in order to move from place to place; 
blindness in both eyes so that he can only see light together 
with the loss or loss of use of one lower extremity; the loss 
or permanent loss of use of one lower extremity together with 
a disease or injury that affects his balance or ability to 
move forward and requires the use of braces, canes, or a 
wheelchair in order to move from place to place; or, the loss 
or permanent loss of use of one lower extremity together with 
the loss or permanent loss of use of one upper extremity that 
affects his balance or ability to move forward and requires 
the use of braces, canes, or a wheelchair in order to move 
from place to place.  It was also noted that he may be 
entitled to only special home adaptation if the evidence 
shows that he has vision of 5/200 or less in both eyes; or, 
the loss or permanent loss of use of both hands.  The 
December 2004 letter further stated that to support the claim 
for an automobile allowance or adaptive equipment, the 
evidence must show that the veteran has a service-connected 
disability resulting in: the loss or permanent loss of use of 
at least a foot or hand; or, permanent impairment vision in 
both eyes resulting in vision of 20/200 or less in the better 
eye with glasses or vision of 20/200 or better if there is a 
severe defect in his peripheral vision.  The letter explained 
that the veteran may be entitled to only adaptive equipment 
if he has ankylosis of at least one knee or one hip due to 
his service-connected disabilities.  Additionally, the 
February 2005 statement of the case (SOC) and the August 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The December 2004 letter also indicated that it was still his 
responsibility to support his claim with appropriate evidence 
and to ensure that that VA received all requested records 
that are not in the possession of a Federal department or 
agency.   

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for entitlement to specially adapted 
housing, to a special home adaptation grant, and to 
automobile and adaptive equipment or for adaptive equipment 
only, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the veteran pertaining to 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to the 
benefits sought on appeal.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  He was also afforded VA 
examinations in March 2005 and August 2005, and he was 
provided the opportunity to testify at a January 2007 hearing 
before the Board.  VA has further assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Entitlement to Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran, if he or she is entitled to 
compensation for permanent and total service-connected 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or, (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101; 
38 C.F.R. § 3.809.

Loss of use of hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.   The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 3 1/2 inches or more 
will constitute loss of use of the foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve will be taken as loss of use of the 
foot. 38 C.F.R. §§ 3.350(a)(2), 4.63 (2006).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. 
§ 3.809(d)

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to specially adapted housing.   
Service connection is currently in effect for the following 
disabilities: coronary artery disease and cardiomyopathy, 
chronic renal insufficiency, diabetes mellitus II, peripheral 
neuropathy of the right lower extremity, peripheral 
neuropathy of the left lower extremity, right upper extremity 
weakness, erectile dysfunction, bilateral hearing loss, and 
hypertension.  A total disability evaluation based upon 
individual employability due to service-connected 
disabilities (TDIU) has also been granted effective from July 
25, 2001.

Although the veteran reported in his September 2004 notice of 
disagreement that he has difficulty in walking, standing, and 
getting out of bed and stated that he used a walker for 
ambulation, the evidence does not show that he has loss of 
use of his extremities as defined by VA regulations.  In 
fact, private medical records dated in April 2004 noted that 
the veteran was walking and appeared to be doing well.
The Board does acknowledge that VA medical records dated in 
January 2005 indicate that the veteran needed to use an 
assistive device, namely a walker or rollator, at all times.  
However, the treating physicians and physical therapists did 
not comment as to whether this was due to the veteran's 
service-connected disabilities or to a nonservice-connected 
disorder, such as his lumbar stenosis with lumbar 
radiculopathy.  In fact, the August 2005 VA examiner stated 
that the additive effects of the veteran's lumbar 
radiculopathy compound the mobility and functional 
impairments from his peripheral neuropathy.  

Moreover, VA physical therapy notes dated in January 2005 
showed that there was no loss of balance or sudden lower 
extremity weakness during ambulation, and VA medical records 
dated in January 2005 document the veteran as having 5/5 
strength in his bilateral upper and lower extremities without 
deficit.  It was also noted that he had an adequate range of 
motion, normal muscle tone, and no pronator drift, and his 
sensory was intact over upper and lower extremities 
bilaterally. The Board does observe that the August 2005 VA 
examiner indicated that the veteran had weakness, pain, an 
unsteady gait, and a left foot drop.  However, the veteran 
did not have a history of paralysis, and it was noted that 
there was no muscle atrophy or joint affected by the 
veteran's peripheral neuropathy.   As such, the medical 
evidence of record indicates that the veteran still has 
effective function of the extremities that would not be as 
well served by an amputation stump at the site of election 
below elbow or knee with use of a suitable prosthetic 
appliance.

Based on the foregoing, the evidence does not show that the 
veteran's service-connected disabilities rise to the level of 
loss of use of the extremities.  Moreover, the veteran is not 
service-connected for blindness in both eyes.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim in the absence of qualifying permanent disabilities 
under 38 C.F.R. § 3.809.


II.  Special Home Adaptation Grant

Where entitlement to specially adapted housing is not 
established, a veteran may nevertheless qualify for a special 
home adaptation grant.  Entitlement to special home 
adaptation requires that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and that he 
or she has  not previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  A 
veteran may be entitled to only special home adaptation if 
the evidence shows service connected vision of 5/200 or less 
in both eyes; or the loss, or permanent loss of use, of both 
hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2006).  The 
assistance referred to in this section will not be available 
to any veteran more than once.  38 U.S.C.A. § 2102.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a special home adaptation grant.  
Initially, the Board notes that the veteran does not have 
service-connected vision of 5/200 or less in both eyes.  
Moreover, the medical evidence of record does not show him to 
have loss or permanent loss of use of both hands.  The August 
2005 VA examiner did indicate that the veteran had weakness 
of right wrist extension; however, such impairment was noted 
to be mild, and his extensors of the right wrist had muscle 
strength of 4/5.  It was also noted that the veteran had 
decreased sensory function of the right and left fingertips, 
yet vibration and position sense were normal, and pain was 
decreased.  As such, the veteran appears to have effective 
function of both hands that would not be equally accomplished 
by an amputation stump at the site of election below elbow 
with use of a suitable prosthetic appliance.  Thus, the 
veteran has not been shown to have the qualifying permanent 
disabilities under 38 C.F.R. § 3.809a.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a special home adaptation grant.


III.  Entitlement to an Automobile and/or Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.308(a), (b) (2006). For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
automobile and/or adaptive equipment have not been met.  The 
Board acknowledges the veteran's contention in his September 
2004 notice of disagreement that he was unable to get in and 
out of his vehicle because of his neuropathy.  However, as 
the medical evidence of records does not how show that his 
service-connected disability results in one of the following: 
(1) loss or permanent loss of use of one or both feet; or (2) 
loss or permanent loss of use of one or both hands; or (3) 
permanent impairment of vision of both eyes.  As discussed 
above, the evidence of record does not indicate that any of 
the veteran's service-connected disabilities have produced 
loss of use of the feet or hands.  Similarly, the record 
contains no indication that the veteran has service-connected 
permanent impairment of vision of both eyes.  For these 
reasons, the Board finds that the criteria for an automobile 
have not been met.

Nevertheless, if financial assistance in the purchase of an 
automobile or other conveyance is not established, a veteran 
may still qualify for adaptive equipment alone if he has a 
service-connected disability that results in ankylosis of one 
or both knees; or, ankylosis of one or both hips.  However, 
the medical evidence of record does not show that the veteran 
has service-connected ankylosis of one or both knees or of 
one or both hips.  In fact, VA medical records dated in July 
2005 indicate that veteran has been driving himself to 
dialysis without any assistance.  In summary, the veteran 
does not have the service-connected impairment needed to 
warrant the award of adaptive equipment allowance.





ORDER

Entitlement to specially adaptive housing is denied.  

Entitlement to a special home adaptation grant is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


